Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US 11386520, claim 1 of U.S. Patent No. 10861122, claim 1 of U.S. Patent No. 9367891, and claim 1 of U.S. Patent No. 9093040.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the US Patent anticipate the claims of the instance application.
The table below shows claim 1 of the instance application versus claim 1 of patent US 11386520.
Claim 1 of instance application
Claim 1 of US Patent 11386520
A system comprising: a redundant shader pipe array configured to perform rendering calculations on data provided thereto; a shader pipe array comprising a plurality of shader pipes, each of the plurality of shader pipes being configured to 

perform rendering calculations on data provided thereto; 



a circuit configured to identify a defective shader pipe of the plurality of shader pipes in the shader pipe array, and, in response to identifying the defective shader pipe, generate a signal; and a redundant shader switch configured to: receive the generated signal, and in response to receiving the generated signal, transfer the data for the defective shader pipe to the redundant shader pipe array
A system comprising: a redundant shader pipe array configured to perform rendering calculations on data provided thereto; a shader pipe array comprising a plurality of shader pipes, each of the plurality of shader pipes being configured to 

receive data dispatched to the respective shader pipe and perform rendering calculations on the received data dispatched thereto;

a circuit configured to identify a defective shader pipe of the plurality of shader pipes in the shader pipe array, and, in response to identifying the defective shader pipe, generate a signal; and a redundant shader switch configured to: receive the generated signal, and in response to receiving the generated signal, transfer data that has already been dispatched to and received by the shader pipe array to the redundant shader pipe array


Hence, as can be clearly seen above, claim 1 of the patent anticipate claim 1 of the instance application.  Claim 1 of the instance application are similarly rejected over claims 1 of U.S. Patent No. 9367891, U.S. Patent No. 9093040, and US 10861122.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mantor et al. (US 2006/0053188) in view of of Luick (US 20050066148)
Re claim 1, Mantor teaches a system comprising: 
a redundant shader pipe array configured to perform rendering calculations on data provided thereto ([0027]: “…This may also include shifting the input from the end ALU, such as ALU 26 to the redundant parallel ALU 18. In this fashion, the defective ALU does not need to process input data and the redundant ALU may be switched in through a shifting approach to accommodate the defective ALU”).
a shader pipe array comprising a plurality of shader pipes, each of the plurality of shader pipes being configured to perform rendering calculations on data provided thereto (see [0023], parallel ALUs 22, 24, 28; wherein the ALUs may be any suitable arithmetic logic units including vector processing, arithmetic operations, and shaders).
a circuit configured to identify a defective shader pipe of the plurality of shader pipes in the shader pipe array, and, in response to identifying the defective shader pipe, generate a signal (see Fig. 6 and [0037] sequencer 606) and ([0020]: “A method is also disclosed that includes storing data representing which ALU is defective, such as one or more registers identifying column and row information regarding an ALU that is in a two dimensional array, or any other suitable identification data. The method also includes receiving input data for a group of parallel ALUs, shifting input data for the defective ALU in the first direction to a neighboring ALU and all subsequent ALUs in the group and from the end ALU in the group (e.g. subset) to a redundant ALU. The method also includes shifting output data from the redundant ALU and all other ALU outputs in a second direction to realign output to correct data path flow for the ALU array caused by the shifting of the input data”), and (see [0039], wherein sequence performs ALU execution for shader processors as well as any other desired control function).
A redundant shader switch configured to receives the generated signal ([0050]: “Also, although not shown, the defective ALU detection logic 34 is operatively coupled to provide control data (e.g. signals) to each of the multiplexors in the shifting logic. In this example the redundancy selection multiplexor 740 is included as part of the shifting logic 16).
Mantor does not explicitly teach and in response to receiving the generated signal, transfer the data for the defective shader pipe to the redundant shader pipe array.
However, Luick teaches in response to receiving the generated signal, transfer the data for the defective shader pipe to the redundant shader pipe array ([0015]: “A multiple parallel pipeline digital processing apparatus has the capability to substitute a second pipeline for a first in the event that a failure is detected in the first pipeline. Preferably, a redundant pipeline is shared by multiple primary pipelines, and in the event that any primary pipeline fails, the redundant pipeline assumes the failing pipeline's function”) and (see [0053, in reference to Fig. 3, wherein data destined to the defective pipeline is directly pathed and sent to the redundant pipeline is taught).  
Mantor and Luick teaches claim 1.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the array taught by Mantor to explicitly teach a redundant pipeline array wherein data destined to a defective pipeline is assumed by the redundant pipeline, as taught by Luick, as the references are in the analogous art of redundant pipelining.  An advantage of the modification is that it achieves the result of routing data destined to defective pipelines directly to the redundant pipeline.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Hoang whose telephone number is (571)270-1346. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER HOANG/Primary Examiner, Art Unit 2616